DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with partial traverse of Species I of Figure 2 in the reply filed on 5/19/21 is acknowledged.  The traversal is on the ground(s) that the independent claim1 recites “image transfer device” shown in Species II of Figure 3. Thus, Claim 1 is generic tor both Species I and Species II.  This is not found persuasive because the Species restriction requirement is not directed to claims, rather towards different/distinct embodiments of the inventions. As for this case, the Species I of Figure 2 and Species II of Figures 3 are different embodiments (Also written in page 22 of Applicant’s specification “in Figure 3 differs from the endoscopes illustrated on the basis of Figures 1 and 2”).  Additionally, the dependent claim 16 is associated with non-elected Species IV in Figure 5. Thus, the claim is withdrawn. The requirement is still deemed proper and is therefore made FINAL
Claims 8-12 and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Species II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features 
“a section of rotationally symmetric curved surface” in claim 3
“stop structure” in claim 14
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 states “stop structure”. The specification merely includes “a stop structure for laterally trimming an optical path” and “The stop structure can be formed by means of 3D printing of by filling a cavity in a transparent body of the imaging device” in page 9 of applicant’s specification. The specification and the drawings does not have sufficient explanation as to how/what the stop structure is.  Without adequate explanation as to what is meant by “stop structure”, a person having ordinary skill in the art would not consider Application to be in possession of this feature at the time of filing. Additionally, the limitation was added to the claims after the filing date so the feature was not part of the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5, 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the viewing direction" and “the longitudinal axis” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the light flux" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 states “a stop structure for laterally trimming an optical path” in lines 2-3. The examiner is unsure what “a stop structure for laterally trimming an optical path” is/represents. Clarification/correction is required. Note, this claim is not examined further for this reason and above 112(a).
	Claim 17 states “when used as intended” in line 3. It is unclear what this intended use is.  Clarification/correction is required.
	Claim 17 recites the limitation “the supporting devices” in line 6.  This renders the claim indefinite because it is unclear whether it is the same “a supporting device” in line 5. Clarification/correction is required.
Claim 18 recites the limitation “the light-refracting interface”. This renders the claim indefinite because it is unclear whether it is the same “curved light-refracting interfaces” in line 7 of claim 1. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehe (US 20130267778).
Regarding Claim 1, Rehe discloses medical endoscope (endoscope 3), comprising: a shaft (the protective sleeve 1) comprising a distal end (a distal end 6); 
an optical imaging device (Fig.4) at the distal end (a distal end 6) of the shaft (the protective sleeve 1) for producing a real image of an object observed by means of the endoscope ([0034] an illumination unit for illuminating the object to be imaged; optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11); 
and at least one of an image transfer device (optical fibres) for transmitting the real image and an image sensor (the claim requires either image transfer device or a sensor, and also in Fig.4 and [0035] includes a connector for a camera can be formed on the main part 10) for capturing the real image (optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11 to the distal end of the endoscope tube 2); 
(Fig.4) has curved light-refracting interfaces (Figs.4 and 9, [0049] transparent area 25 can also be formed such that it has a spherically curved, concave inside and a spherically curved, convex outside with constant thickness, at least in one direction), which are tilted in relation to one another (Figs.4, 8 and 9).
Regarding Claim 4, Rehe discloses the medical endoscope (endoscope 3) according to claim 1, wherein: the viewing direction of the endoscope is not parallel to the longitudinal axis of the distal end of the shaft of the endoscope (Fig.4, endoscope 3 with a viewing direction 24 of approx. 45.degree).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rehe (US 20130267778) in view of Aoki (US 6327094).
Regarding Claim 2, Rehe discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein one of the curved light-refracting interfaces of the imaging device is not rotationally symmetric. 
Aoki teaches wherein one of the curved light-refracting interfaces of the imaging device is not rotationally symmetric (Figs.1-6, col.16, lns.50-56, a rotationally asymmetric surface).

Regarding Claim 3, the modified device of Rehe and Aoki teach the claimed invention as discussed above concerning claim 1, and Aoki teaches wherein one of the curved light-refracting interfaces of the imaging device is not a section of a rotationally symmetric curved surface (Figs.1-10 and 34-38, col.17, lns.23-48, rotationally asymmetric curvature).
Regarding Claim 17, the modified device of Rehe and Aoki the claimed invention as discussed above concerning claim 1, and Rehe teaches the medical endoscope (endoscope 3), wherein: the imaging device (Fig.4) comprises a plurality of optically transparent bodies with the light-refracting interfaces ([0013] and [0049] wherein the transparent area has a spherically curved, concave inside, a spherically curved, convex outside and a constant thickness, at least in one direction.), 
said bodies, when used as intended, being penetrated by light that emanates from an observed object and contributes to the production of the real image ([0049] illumination unit can be configured such that the light for illumination can pass through the transparent area 25; the transparent area 25 is adapted to the shape of the light emission at the distal end of the endoscope tube 2).
However, Rehe does not disclose a supporting device mechanically rigidly connects the bodies, the support devices and the transparent bodies are at least one of formed by the same material and produced at the same time.
Aoki teaches a supporting device mechanically rigidly connects the bodies, the support devices and the transparent bodies are at least one of formed by the same material and produced at the same time (col.3, lns.3-37, fixing member is arranged to connect together at least a non-optical surface of the first prism and a non-optical surface of the second prism; In note, the examiner is treating the supporting device as product-by-process, and the process does not result in a different structure. Aoki teaches the product).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe to have a supporting device mechanically rigidly connects the bodies, the support devices and the transparent bodies are at least one of formed by the same material and produced at the same time as taught by Aoki in order to provide keeping the spacing between the first prism and another prism, which is defined as a second prism, along an optical path at a constant distance (col.3, lns.25-37 of Aoki).
Regarding Claim 18, the modified device of Rehe and Aoki teach the claimed invention as discussed above concerning claim 1, and Aoki teaches wherein: the light-refracting interface of the light-steering device (prisms 10, 20) is not rotationally symmetric (Figs.1-10, rotationally asymmetric).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rehe (US 20130267778) in view of Lerner et al. (US 20170336609), and Rehe (US 20130267778) and Aoki (US 6327094) in view of Lerner et al. (US 20170336609).
Regarding Claim 5, Rehe discloses the claimed invention as discussed above concerning claims 1 and 4, and the modified device of Rehe and Aoki teach the claimed invention as discussed above concerning claims 2 and 3, but does not teach wherein no reflecting surface is provided upstream of the real image in relation to the light flux.
Lerner et al. teach wherein no reflecting surface is provided upstream of the real image in relation to the light flux ([0079] nearly no light is reflected into the upstream direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe, and the modified device of Rehe and Aoki to have wherein no reflecting surface is provided upstream of the real image in relation to the light flux as taught by Lerner et al. in order to reduce stray light and enhances the contrast ([0079] of Lerner et al.).
Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rehe (US 20130267778) in view of Gmeiner et al. (US 20180344130).
Regarding Claim 6, Rehe discloses the claimed invention as discussed above concerning claim 1, wherein the imaging device (Fig.4) is printed directly on a distal light-entrance surface of an image transfer device (Figs.4 and 9, optical fibres) for transmitting the real image or on a light-entrance surface of an image sensor (the claim requires either image transfer device or a sensor, and also in Fig.4 and [0035] includes a connector for a camera can be formed on the main part 10) for capturing (optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11 to the distal end of the endoscope tube 2), but does not disclose wherein: the imaging device is produced by means of 3D printing.
Gmeiner et al. teach wherein: the imaging device is produced by means of 3D printing ([0014] micro-optical probe tip structures are manufactured via a 3D laser printing process).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe to have wherein: the imaging device is produced by means of 3D printing as taught by Gmeiner et al. in order to promote enhanced optical efficiency and accuracy without unduly impacting an overall operative probe footprint ([0092] of Gmeiner). The modified device of Rehe in view of Gmeiner et al. will hereinafter be referred to as the modified device of Rehe and Gmeiner et al.
Regarding Claim 7, the modified device of Rehe and Gmeiner et al. teach the claimed invention as discussed above concerning claim 1, and Gmeiner et al. teach wherein the imaging device is produced from a plurality of different materials by means of 3D printing ([0119] optical element 613 can be manufactured of suitable optical (i.e. light-transmissive) materials, such).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe to have wherein the imaging device is produced from a plurality of different materials by means of 3D 
Regarding Claim 15, the modified device of Rehe and Gmeiner et al. teach the claimed invention as discussed above concerning claim 1, and Gmeiner et al. teach wherein: the imaging device is produced by means of 3D printing based on multi-photon absorption or multi-photon polymerization ([0099] the micro-optical 3D printing process is a two-photon laser 3D printing process).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe to have wherein: the imaging device is produced by means of 3D printing based on multi-photon absorption or multi-photon polymerization as taught by Gmeiner et al. in order to promote enhanced optical efficiency and accuracy without unduly impacting an overall operative probe footprint ([0092]-[0093] of Gmeiner et al.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rehe (US 20130267778) in view of Lerner et al. (US 20170336609)
Regarding Claim 13, Rehe discloses medical endoscope (endoscope 3), comprising: a shaft (the protective sleeve 1) comprising a distal end (a distal end 6); 
an optical imaging device (Fig.4) at the distal end (a distal end 6) of the shaft (the protective sleeve 1) for producing a real image of an object observed by means of the endoscope ([0034] an illumination unit for illuminating the object to be imaged; optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11); 
(optical fibres) for transmitting the real image and an image sensor (the claim requires either image transfer device or a sensor, and also in Fig.4 and [0035] includes a connector for a camera can be formed on the main part 10) for capturing the real image (optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11 to the distal end of the endoscope tube 2); 
wherein the imaging device (Fig.4) has curved light-refracting interfaces, which are tilted in relation to one another (Figs.4 and 9, [0049] transparent area 25 can also be formed such that it has a spherically curved, concave inside and a spherically curved, convex outside with constant thickness, at least in one direction), which are tilted in relation to one another (Figs.4, 8 and 9); 
wherein a viewing direction of the endoscope is not parallel to a longitudinal axis of the distal end (a distal end 6) of the shaft (the protective sleeve 1) of the endoscope (Fig.4, endoscope 3 with a viewing direction 24 of approx. 45.degree).
However, Rehe does not disclose wherein no reflecting surface is provided upstream of the real image in relation to a light flux.
Lerner et al. teach wherein no reflecting surface is provided upstream of the real image in relation to the light flux ([0079] nearly no light is reflected into the upstream direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe to have wherein no reflecting surface is provided upstream of the real image in relation to the light flux as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030179464			Amanai
US 6128144 				Togino
US 5912764 				Togino
US 20180281324			Gie en et al.
US 20190260927			Thiele et al.
Amanai (US 20030179464) discloses an imaging device. Each of the surfaces of an objective lens 902, an eyepiece 901, a prism 404, an isosceles rectangular prism 405, a mirror 406, and the deformable mirror 409 need not necessarily be planar, and may have any shape such as a spherical or rotationally symmetrical aspherical surface; a spherical, planar, or rotationally symmetrical aspherical surface which is decentered with respect to the optical axis; an aspherical surface with symmetrical surfaces; an aspherical surface with only one symmetrical surface; an aspherical surface with no symmetrical surface; a free-formed surface; a surface with a nondifferentiable point or line; etc  (See figures and [0167]).
Togino (US 6128144) discloses a the camera optical system having a first decentered optical system with a rotationally asymmetric curved surface whose refracting power varies in a first direction perpendicular to an optical axis, and a second decentered optical system with a rotationally asymmetric curved surface whose 
Togino (US 5912764) discloses a compact endoscope optical system capable of providing a clear image of minimal distortion even at a wide field angle. The endoscope optical system includes an objective optical system for forming an object image. The objective optical system has a prism member (3) having reflecting surfaces (5, 6) for bending an optical path.  (See figures and abstract).
Gie en et al. (US 20180281324) disclose a method and a device for producing at least one microstructure (5) on an axial end (1a) of an optical fiber (1). The method comprises the following steps: providing (S10) the optical fiber (1); wetting (S20) the axial end (1a) of the optical fiber (1) with photoresist (2); orienting (S30) the optical fiber (1) and a writing beam of a 3D printer with respect to one another; forming (S40) the at least one microstructure (5) by exposing the photoresist (2) to light with the aid of the 3D printer.  (See figures and [0025]-[0029]).
Thiele et al. (US 20190260927) disclose a method comprising the steps of: providing an image sensor; and forming, by means of a 3D-printing technique, at least two imaging elements directly on the image sensor such that the imaging elements have a common focal plane located on the image sensor and each imaging element has a different focal length and field of view.  (See figures and [0016]-[0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795